Citation Nr: 1018854	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sick sinus syndrome, 
also claimed as bradycardia and a heart condition (heart 
condition).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In August 2009, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.

In December 2009, the Veteran's claim was sent for a VHA 
medical opinion.  The requested action was taken and the 
claim is now returned to the Board for review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have sick sinus syndrome, 
bradycardia, or a heart condition attributable to his active 
service.  



CONCLUSION OF LAW

A heart disability, to include sick sinus syndrome, or 
bradycardia, was not caused or worsened by service, nor is it 
presumed to have been caused by service.  38 U.S.C.A. §§ 
1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
October 2007 notice.  As such, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2007 VCAA notice was given prior to 
the appealed AOJ decision, dated in March 2008.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  Again, in August 2009, the 
Veteran appeared and testified at a Travel Board hearing in 
St. Petersburg.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that the findings of sinus 
bradycardia in service caused his claimed heart condition.  
He maintains that although his bradycardia was not of a 
severity to require treatment during service, it progressed.  
He alternatively argued that exposure to electric shocks 
during service caused his current heart condition.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Cardiovascular renal disease is deemed to be a chronic 
disease under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  38 
C.F.R. § 3.307.  

The Veteran's service treatment records (STRs) reflect a July 
1981 periodic physical report in which the Veteran was noted 
to have elevated cholesterol and triglyceride levels, but no 
cardiac disability was shown.  A March 1986 EKG report 
showing sinus bradycardia.  July 1989 retirement examination 
showed a notation of sinus bradycardia at discharge.  There 
are no STRs reflecting treatment for electric shocks or 
trauma.  

Following discharge from service, the Veteran received 
treatment in May and June 2001 for recurring syncope.  He was 
found to have bradycardia and a permanent pacemaker was 
inserted.  He was ultimately diagnosed as having sick sinus 
syndrome with syncope.  During that treatment, the Veteran 
did not report the onset of these symptoms as occurring in 
service, nor did the treating physicians find that the 
syncopal episodes were in any way related to service.  

There is no question that the Veteran currently has sick 
sinus syndrome with an associated heart condition.  Thus, the 
issue before the Board is whether this current disability is 
associated with his in-service treatment for sinus 
bradycardia.  

In January 2008, the Veteran underwent a VA heart 
examination.  The Veteran reported that he was told multiple 
times during service that he had bradycardia, but could not 
recall experiencing any syncopal episodes, chest pain, 
dizziness, palpitations, or lightheadedness during service.  
He was noted to have a normal stress test in 2000, and 
following placement of the pacemaker, he felt very well and 
was asymptomatic.  The Veteran denied a myocardial 
infarction, alcohol abuse, and congestive heart failure.  He 
noted that he had a desk job during service and never was in 
great physical condition from cardio workouts.  Following 
review of the claims file, the examiner diagnosed the Veteran 
as having sick sinus syndrome with DDD pacemaker placement.  
No medical opinion was given during the January 2008 VA 
examination.  

In a February 2008 addendum to the January 2008 VA 
examination report, the examiner noted that the Veteran was 
not treated for any cardiac condition during service.  The 
Veteran advised that his symptoms had improved since 
placement of the pacemaker in 2001 and he had not experienced 
a syncopal episode since.  The Veteran was diagnosed as 
having sick sinus syndrome, now improved following pacemaker 
placement in 2001.  A heart condition was noted as the 
problem associated with this diagnosis.  Following another 
review of the claims file, the examiner opined that the 
Veteran's current heart condition was less likely than not 
caused by, related to, or as result of an in-service injury, 
illness, or event.  The examiner's rationale was that the 
Veteran was noted to have "very mild sinus bradycardia" 
upon EKG, but during other occasions, his pulse rate was 
within normal limits.  The examiner further rationalized that 
sinus bradycardia is not a disease, rather it is a 
designation of a sinus rhythm rate at 55-60.  He noted that 
sinus bradycardia is common in healthy young adults and is 
generally not associated with any serious, underlying heart 
condition.  Again, the examiner noted, the Veteran was not 
treated for a cardiac condition during service and was first 
diagnosed as having sick sinus syndrome with syncope in 2001.  
The examiner also noted that the Veteran was treated for 
sleep apnea for five plus years prior to 2006.  He opined 
that "obstructive sleep apnea is strongly associated with 
cardiac arrhythmias, particularly atrial arrhythmia and 
bradycardia."  In sum, the examiner found no clear link or 
nexus between the Veteran's sick sinus syndrome and his 
service, and also noted that sleep apnea, which the Veteran 
has, is well known to cause bradycardias.  

As noted above, the Board sent the Veteran's claim for a VHA 
specialist's opinion regarding his claimed heart condition.  
Following review of the record and based upon the relevant 
treatise evidence the specialist attached to his opinion, he 
found that it was less likely than not that the Veteran's in-
service notation of sinus bradycardia or exposure to an 
electric injury would cause his sinus node dysfunction later 
in life.  The specialist noted that the Veteran had normal 
pulse recordings in service, and thus, normal sinus node 
function during service.  The examiner also noted that there 
is limited published data related to electrical injuries 
causing sinus node dysfunction later in life, and any nexus 
between the two is unproven.  The specialist noted that the 
Veteran developed sinus node dysfunction 12 years following 
discharge from service, but that it was less than a 50 
percent probability that an electric injury in service caused 
this problem.  He indicated that the Veteran's development of 
sinus node dysfunction at age 55 is unclear, but it could 
possibly be an age-related conduction disorder, sleep apnea, 
or the above-mentioned electric injury.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for sick sinus syndrome, also 
claimed as bradycardia and a heart condition.  The Veteran 
was discharged from service in 1990, and he was first treated 
for syncopal episodes in 2001-nearly 11 years following 
service discharge.  It was in 2001 that the Veteran was 
diagnosed as having sick sinus syndrome with bradycardia and 
placement of a pacemaker.  The January 2008 and February 2008 
VA examiner indicated that the Veteran's current heart 
condition was less likely than not related to his service, 
and that his sleep apnea could be the cause of it as it is a 
known cause of bradycardia.  The examiner also noted that the 
Veteran was not diagnosed as having a heart condition in 
service or for many years thereafter.  The Board finds this 
examination to be adequate as the examiner reviewed the 
Veteran's claims file, examined him, and reached an opinion 
based upon a clinically supported rationale.  

Also, the Board finds that the January 2010 specialist's 
opinion is also competent clinical evidence that the 
Veteran's heart condition (characterized in the opinion as 
sinus node dysfunction) was less likely than not related to 
the Veteran's service.  Although the examiner noted that the 
Veteran's claimed electric injury could be a cause of his 
sinus node dysfunction, he found it to be less than a 50 
percent probability of that.  He also noted that sleep apnea 
and/or an age-related conduction disorder could be the cause 
of his sinus node dysfunction.  Finally, the specialist cited 
treatise evidence showing the lack of a proven causative 
relationship between an electric injury and sinus node 
dysfunction.  There are no contrary clinical opinions of 
record.

The Board is sympathetic to the Veteran's assertions, but the 
clinical evidence of record simply does not reflect a link 
between the Veteran's in-service treatment for sinus 
bradycardia and his current treatment for sick sinus 
syndrome.  Also, the Board finds that both the 2008 VA 
examination and addendum and the January 2010 specialist's 
opinion to be adequate as the opinions were based upon the 
facts specific to the Veteran's claim and a rationale for the 
negative nexus was provided.  As such, the Board finds that 
the evidence of record does not support the Veteran's 
contentions that these examinations were inadequate.  

Additionally, the Board appreciates the Veteran's assertions 
that his current heart condition has progressed in severity 
since service and may have been caused by electric shocks 
incurred during service.  The Board notes, however, that the 
Veteran is competent, as a layman, to report that as to which 
he has personal knowledge-such as symptoms related to his 
claimed heart condition (eg. dizziness and fainting).  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed bradycardia/heart condition as 
being related to his in-service treatment for sinus 
bradycardia or exposure to electric shocks.  There is no 
evidence of record that the Veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Also, the STRs are completely devoid of any finding 
of an electric injury during service.  Absent a competent 
medical opinion linking the Veteran's in-service treatment 
for sinus bradycardia and his current sick sinus syndrome 
with bradycardia, service connection must be denied on a 
direct basis.  Service connection is also denied on a 
presumptive basis because the clinical evidence does not show 
that the Veteran was treated for a heart disability within 
one year of discharge of service.  


ORDER

Service connection for sick sinus syndrome with bradycardia 
is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


